Citation Nr: 0031440	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes cavus, 
currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The appellant's DD Form 214 which is of record indicates that 
he had active duty service from June 1984 to October 1989, 
with 5 years and 10 months of prior active duty service.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 



FINDINGS OF FACT

The appellant's bilateral pes cavus is primarily manifested 
by an extremely high arch and some pain and fatigability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral pes cavus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part IV, Diagnostic Code 5278 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record includes a report of a VA feet 
examination, dated in February 1995, which indicates that the 
appellant's posture as in standing, squatting, supination, 
pronation, rising on toes and heels was within normal range.  
However, there was evident pain and discomfort during these 
procedures.  Gait and function were normal. 

A report of a VA heart examination, dated in February 1995, 
indicates that the appellant's subjective complaints were 
that he had difficulty in walking and was unable to run.  The 
feet were painful at all times, especially after ambulating 
for short periods of time and after being on his feet for any 
length of time; he developed swelling on the dorsum of both 
feet.  In addition, when the weather changed such as in cold 
weather, the feet became very painful.  

A report of a VA examination, dated in February 1999, 
indicates that there was fatigability and lack of endurance 
after 15 minutes of walking associated with pain and 
swelling.  The examiner stated that the appellant did not 
have flare-ups, but that he had chronic pain as noted in the 
history.  The history reveals that his feet did not give him 
problems unless he walked.  He developed pain and swelling 
after 15 minutes of walking and received complete comfort 
after 1/2 to 1 hour of sitting with the feet elevated.  It was 
noted that he was a teacher and had no problem with this 
because he was seated at all times.  His shoes did not have 
any special build or other departure from normal. He related, 
however, that his shoe size was 8 1/2 D prior to his injury in 
service, and that it was 7 EE since the injury.    

Physical examination showed that the appellant's range of 
motion of the ankles was normal without any evidence of 
departure from normal and without any evidence of any 
abnormality of his functional abilities.  He had an extremely 
high arch and clawfoot bilaterally.  There was no 
correctiveness actively or passively.  Hallux valgus was not 
present.  There was no objective evidence of painful motion, 
edema, instability, weakness, or tenderness.  Gait and 
functional limitations on standing and walking was described 
as normal.  There were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  There were no skin or vascular changes.  Posture on 
standing, squatting, supination, pronation, and rising on 
toes and heels was normal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(2000).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2000).  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2000), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

Under DC 5278, a 10 percent rating is awarded for bilateral 
pes cavus when the great toe is dorsiflexed, there is some 
limitation of dorsiflexion at ankle, and definite tenderness 
under the metatarsal heads.  A 30 percent rating is awarded 
when all toes are tending to dorsiflexion, there is 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  A 50 percent rating is awarded when there is marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity.  

The Board has considered the evidence of record and finds 
that the preponderance of the evidence is against an 
increased rating as the criteria for a 30 percent rating are 
not met.  The appellant has an extremely high arch, thus, 
there is shortened plantar fascia.  However, limitation of 
dorsiflexion at the ankle to the right is not shown.  The 
Board notes that during a hearing held in September 1997, he 
indicated that he had limitation of motion.  While he is 
competent to report his symptoms, objective medical findings 
do not show this.  As mentioned above, examination showed 
that range of motion of the ankles was normal.  As for the 
toes, examinations of record made no mention of the toes 
tending to dorsiflexion.  Also, examination in 1999 showed 
that posture on standing, squatting, supination, pronation, 
and rising on toes and heels was normal.  Although he did 
exhibit some pain in these movements during a 1995 
examination, range of motion was still normal.  Objective 
medical findings showed that he had a normal gait and 
functional abilities, and no callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  While he has reported pain, the objective medical 
evidence is not indicative of marked tenderness under the 
metatarsal heads.  In any event, in addition to evidence of 
marked tenderness under the metatarsal, the  regulation 
requires that there also be limitation of dorsiflexion at the 
ankle and all toes tending to dorsiflexion, which is not 
shown by the medical record.  Thus, the Board concludes that 
the criteria for a 30 percent rating are not met under DC 
5278.   

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  As for limitation of motion, the Board notes that 
examinations in 1995 and 1999 noted that he had normal range 
of motion without any evidence of abnormality of his 
functional abilities.  The Board notes that examination in 
1995 noted that he did exhibit pain and discomfort on 
examination of posture (e.g., standing, squatting, 
supination, pronation, rising on toes and heels).  However, 
all motion was within normal limits.  As for weakened 
movement and incoordination, examination in 1999 showed no 
objective evidence of instability, weakness, or tenderness.  
Gait and functional limitations were all normal.  Standing, 
squatting, supination, pronation, and rising on toes and 
heels were also normal. 

The Board also notes that during a hearing held in September 
1997, the appellant testified that he was not able to walk 
well, that he has calluses on his feet, that he is required 
to walk 1 to 3 miles per day in his job, and that at the end 
of the day he has swelling and some pain and discomfort.  It 
is also noted that during a VA examination in 1999, he 
reported that he had pain and swelling after 15 minutes of 
walking.  The appellant is competent to report his symptoms.  
To the extent that he has described functional impairment due 
to pain and swelling, he has been awarded a 10 percent 
rating.  With regard to his inability to walk well and the 
requirement to walk up to 3 miles for his job, the Board 
notes that examination in 1999 noted that he was a teacher 
and his feet did not cause any problems with his job because 
he was seated at all times.  In addition, examination showed 
that his gait was normal and there was no evidence of 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  To this extent, the 
medical findings do not support his contentions.  The medical 
findings and the appellant's complaints related to his pes 
cavus do not support an evaluation in excess of 10 percent. 
To this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved. 


ORDER

Entitlement to an increased rating for bilateral pes cavus is 
denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


